Title: To Alexander Hamilton from James McHenry, 1 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir.
            War department May 1. 1799
          
          I enclose to you an appointment for Pearson Titcomb as a Cadet in the Second regiment of Artillerists and Engineers, He is at present attached to Captain Lemuel Gates’s Company at Castle William near Boston.
          You will be pleased to forward this appointment to the proper Officer with directions to have it delivered to Mr. Titcomb
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        